Case 2:14-cv-04090-JBW-RML Document 315 Filed 08/20/19 Page 1 of 1 PageID #: 7545




  DIRECT DIAL: 212 451-9606
  EMAIL: llevy@wolfpopper.com

                                                       August 20, 2019

  Via ECF

  The Honorable Jack B. Weinstein
  United States District Court
  Eastern District of New York
  225 Cadman Plaza
  Brooklyn, NY 11201

                  Re:     Belfiore v. The Procter & Gamble Co., No. 2:14-cv-4090-JBW-RML

  Dear Judge Weinstein:

           Defendant’s request to extend the time for it to respond to Plaintiff Belfiore’s Motion to
  Extend the Certified Class Period and to Amend the Class Definition (ECF No. 307, the “Motion”)
  is not a matter of mere courtesy. As Defendant’s counsel is aware, the Motion gives this Court an
  opportunity to rule on the expansion of the class period prior to the submission of all briefing
  concerning the Second Circuit’s Mandate (see Briefing Schedule, ECF No. 312). A decision here
  would necessarily affect the remand briefing, whereby granting this Motion would simplify aspects
  of that briefing by eliminating disputes related to the ultimate class period end date.

          This Motion is hardly surprising given the representations made during the evidentiary
  hearing on August 6. Moreover, the “flushable” wipes product at issue in this litigation remains
  non-flushable and continues to be sold to New York consumers with the same false “flushable”
  representations. Because of the ongoing nature of the harm, the class period should be brought
  current.

          Finally, there is no reason for the briefing on the Motion to be drawn out and placed into
  direct conflict with the remand briefing. While counsel for both parties are facing hardships this
  August, Defendant has retained two big law firms with over 1,000 attorneys. It is beyond
  comprehension that Defendant’s counsel cannot respond to a simple four page motion in the time
  allotted under the Local Rules.

          Plaintiff asks the Court to deny Defendant’s request, which would prevent the Court from
  ruling on the Motion prior to the remand briefing.

                                                       Respectfully submitted,

                                                       /s/ Lester L. Levy

                                                       Lester L. Levy

  cc: All Counsel of Record (via ECF)
